United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-1961
                                    ___________

Robert Carter,                           *
                                         *
                    Appellant,           * Appeal from the United States
                                         * District Court for the Eastern
      v.                                 * District of Missouri.
                                         *
Ashland, Inc.; John Jennex,              *      [PUBLISHED]
                                         *
                    Appellees.           *
                                    ___________

                              Submitted: May 30, 2006
                                 Filed: June 15, 2006
                                  ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Robert Carter brought this Title VII employment-discrimination action against
his former employer, Ashland, Inc., alleging he was terminated and was not rehired
because of his race (African-American). During discovery, Carter produced two
witness statements from former Ashland employees, and a dispute ensued as to
whether the two statements contained the witnesses’ genuine signatures. After a
hearing, the district court* found the signatures on the submitted statements were not
genuine and the statements thus were fraudulent. In a written order, the district court

      *
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
dismissed the complaint with prejudice as a sanction for Carter’s fraud on the court,
and decreed defendants “shall recover” their costs and attorney’s fees as “a further
sanction.” Defendants then moved for specified attorney’s fees and costs. While their
motion was pending, Carter filed a notice of appeal from the dismissal order, before
the court had decided the dollar amount of this additional sanction.

        Although the issue is not raised by the parties, we must determine whether we
have jurisdiction over this appeal. See 28 U.S.C. § 1291 (appeals courts have
jurisdiction of appeals from final district court decisions); Dieser v. Cont’l Cas. Co.,
440 F.3d 920, 923 (8th Cir. 2006) (even if conceded by parties, jurisdictional issues
will be raised sua sponte by court when there is indication jurisdiction is lacking). In
our circuit, a sanctions order reserving the determination of the amount of sanctions
is not yet final. See, e.g., Lee v. L.B. Sales, Inc., 177 F.3d 714, 717-18 (8th Cir. 1999)
(order awarding sanctions under 28 U.S.C. § 1927 for “plaintiffs’ unreasonable and
vexatious conduct,” but reserving determination of amount of sanctions, was not
appealable until entry of order fixing amount). A notice of appeal filed prematurely
can be saved by Federal Rule of Appellate Procedure 4(a)(2) (notice of appeal filed
after court announces order--but before entry of judgment or order--is treated as filed
on date of and after entry), but “only when a district court announces a decision that
would be appealable if immediately followed by the entry of judgment,” FirsTier
Mortgage Co. v. Investors Mortgage Ins. Co., 498 U.S. 269, 274-76 (1991). We
conclude Rule 4(a)(2) does not save the instant notice of appeal filed prematurely
from the dismissal order, because the order “left unresolved” the amount of attorney’s
fees and costs. See Dieser, 440 F.3d at 924-25 (holding Rule 4(a)(2) did not save
notice of appeal filed from district court orders which “left unresolved” amount of
statutory penalties, prejudgment interest, attorney’s fees, and costs and which called
for further submissions from parties to determine those amounts, as those orders
“could not reasonably be believed to be final”).

      Accordingly, we dismiss the appeal for lack of jurisdiction.
                     ______________________________

                                           -2-